Citation Nr: 1216008	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  07-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic cervical strain. 

2.  Entitlement to a rating in excess of 10 percent for chronic back strain with degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes to the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in June 2010.  The requested development as to the issue addressed in this decision has been substantially completed.

The issues of entitlement to ratings in excess of 10 percent for chronic back strain with degenerative arthritis and degenerative changes to the dorsal spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected chronic cervical strain is manifested by cervical spine combined range of motion greater than 170 degrees and cervical spine forward flexion greater than 30 degrees, including as a result of pain and dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic cervical strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a July 2005 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to notify the claimant that to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Adequate notice as to these matters has been provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided by correspondence dated in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA examination reports, private treatment records, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence as to the issue addressed in this decision would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the issue addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a (2011).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

In this case, service treatment records show the Veteran complained of problems including upper back pain.  A September 1974 report noted marked thoracic kyphos and cervical lordosis.  The examiner noted there was normal cervical spine range of motion.  An October 1980 VA examination report included a diagnosis of chronic cervical strain.  X-ray studies revealed no evidence of compression deformity or bone destruction in the cervical spine.  A December 1980 rating decision established service connection for chronic cervical strain and assigned a 10 percent disability rating for limitation of cervical spine motion.  

In correspondence received by VA in June 2005 the Veteran requested entitlement to an increased rating for his service-connected cervical strain.  He asserted the disorder had gradually gotten worse over the years.  

On VA examination in August 2005 the Veteran complained of pain between the shoulders from time to time.  The examiner noted there was no evidence of cervical spine ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Active and passive range of motion studies revealed flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right lateral flexion from 0 to 45 degrees, left lateral rotation from 0 to 80 degrees, and right lateral rotation from 0 to 80 degrees.  There was no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.  The examiner noted range of motion, muscle tone, and upper extremity sensations were normal.  The diagnoses included chronic cervical strain by history alone.  The examiner also noted the Veteran denied any disability related to his chronic cervical strain and that there was no evidence of functional disability related to the cervical spine upon examination.  

A February 2007 VA spine examination report noted there was no evidence of incapacitating intervertebral disc syndrome episodes for the cervical region over the past 12 months and that examination of the cervical sacrospinal musculature revealed no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Posture and head position were normal.  There was active movement against full resistance to the upper extremities.  Muscle tone was normal and numbness, tingling, and sharp pain from fingertips to forearms were found to be related to diabetic peripheral neuropathy.  There was no cervical spine ankylosis.  

On VA examination in September 2010 the Veteran reported that he had no real problems with his neck and denied present neck symptoms.  The examiner noted there was no evidence of cervical spine ankylosis and no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Active range of motion studies revealed flexion from 0 to 55 degrees, extension from 0 to 25 degrees, left lateral flexion from 0 to 32 degrees, right lateral flexion from 0 to 26 degrees, left lateral rotation from 0 to 65 degrees, and right lateral rotation from 0 to 56 degrees.  There was no additional limitation of motion on repetitive use of the joints due to pain, fatigue, weakness, or lack of endurance.  X-ray studies revealed an exaggerated lordotic curve of the cervical spine with increased kyphosis of the upper dorsal spine.  The vertebral body heights were well preserved.  The disc space at C6-C7 was minimally narrowed.  The diagnoses included mild narrowing of the disc at C6-C7.  The examiner noted the disorder had no effects on the Veteran's usual occupation or daily activities.  A June 2011 VA examination report noted there was no evidence of cervical spine ankylosis and no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  

As an initial matter, the Board notes the Veteran's service-connected chronic cervical strain was previously rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of motion of the cervical spine).  The criteria for disabilities of the spine, however, were amended and the diagnostic codes renumbered effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As the Veteran's claim for an increase was received in June 2005 his claim must be considered under the revised rating criteria.  The Board also notes that in the March 2006 rating decision the RO coded the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5240 (ankylosing spondylitis), but that the evidence of record demonstrates the disability is more appropriately coded under Diagnostic Code 5237 (lumbosacral or cervical strain) which are both evaluated under the general rating formula for disease and injuries of the spine.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Based upon the evidence of record, the Board finds the Veteran's service-connected chronic cervical strain is manifested by cervical spine combined range of motion greater than 170 degrees and cervical spine forward flexion greater than 30 degrees, including as a result of pain and dysfunction.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence of record, however, demonstrates that he has no significant neck or cervical spine problems.  The Board finds the August 2005 and September 2010 VA examination findings are thorough and persuasive as to the Veteran's disability picture over the course of this appeal.  

There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a rating in excess of 10 percent must be denied.  The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected cervical spine disorder that would take the Veteran's case outside the norm so as to warrant consideration of an extraschedular rating.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim for an increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for chronic cervical strain is denied.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice as to his remaining claims.  The Board finds, however, that the claim involves a complex medical disorder with apparently inconsistent medical findings.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

In this case, the Veteran contends that his lumbar and dorsal spine disabilities are more severely disabling than indicated by the assigned ratings.  It is significant to note that the case was remanded by the Board in June 2010 and in accordance with the remand instructions the Veteran underwent additional VA examinations in September 2010 and June 2011.  The June 2011 examiner, however, found that electromyography (EMG) revealed no definite electrodiagnostic evidence of lumbar spine radiculopathy without providing any additional comments or explanation as to whether this represented an improvement from the July 2003 private EMG findings.  That July 2003 study revealed an abnormal EMG/nerve conduction velocity study of the lower extremities that was consistent with moderate to advanced peripheral sensorimotor demyelinative and axonal polyneuropathy and chronic bilateral L5 and S1 radiculopathy with active denervation.  The Board also notes that the complete report of the June 2011 VA EMG study was not included in the record and that the Veteran's statements during VA examination indicate additional VA or private treatment records may exist.  In fact, the Veteran reported that he had flare-ups of lumbar spine symptoms every five to six months with treatment including shots to the back as needed for symptom relief.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After he has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports, to include the complete report of the June 2011 EMG study.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided a VA examination by an orthopedic surgeon, or other appropriate medical specialist, for an opinion as to the current nature and extent of his service-connected chronic back strain with degenerative arthritis, and degenerative changes to the dorsal spine.  All indicated tests and studies are to be performed, including range of motion studies.  An opinion must be provided as to whether or not the service-connected thoracolumbar spine disability is presently or at any time during the course of this appeal was manifested by associated objective neurologic abnormalities.  The examiner should reconcile any opinion provided with the EMG reports dated in July 2003 and June 2011.

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


